DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 12/21/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The provisional rejection of Claims 1, 2, and 4-13 on the ground of nonstatutory double patenting as being unpatentable over Claims 4, 8, and 12 of copending Application No. 16/069,218 in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) as set forth in the Non-Final Rejection filed 09/21/21 is withdrawn in view of the Terminal Disclaimer filed 12/21/21.

4.	Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/21/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1, 2, 4-8, and 11 under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/00266176 A1) as set forth in the Non-Final Rejection filed 09/21/21 is herein  amended due to the Applicant’s amendments.

Claims 9 and 12 under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/00266176 A1) and Cha et al. (KR 10-2015-0130206) as set forth in the Non-Final Rejection filed 09/21/21 is NOT overcome by the Applicant’s amendments.

7.	The rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/00266176 A1) and Yokoyama et al. (US 2015/0380657 A1) as set forth in the Non-Final Rejection filed 09/21/21 is NOT overcome by the Applicant’s amendments.

Examiner’s Note
8.	The Office has relied on the Machine English translation of national phase publication KR 10-2008-0064114 as then English equivalent of WIPO publication WO 2007/043484 A1 (herein referred to as “Yagi et al.”). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 2, 4-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1).
	Yagi et al. discloses an organic electroluminescent (EL) device (element) including the following layers (in this order):  anode, hole-injecting layer (inherently hole-transporting), hole-transporting layer, light-emitting layer, electron-injecting layer (inherently electron-transporting), and cathode ([149]).  Yagi et al. discloses the following compound:

    PNG
    media_image1.png
    313
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    196
    724
    media_image2.png
    Greyscale

(page 40) such that n1 = 0, Ar1 = Ar4 = aromatic heterocyclic group (substituted carbazolyl), Ar2-3 = aromatic hydrocarbon group (phenyl), Ar7-8 = hydrogen, Ar5 = aromatic hydrogen group (phenyl), and Ar6 = hydrogen of Applicant’s general formulae (1) and (1a).  Yagi et al. discloses its inventive compounds to comprise the hole-injecting layer and/or hole-transporting layer ([43], [152]); additional hole-injecting 
	Blochwitz-Nomith et al. discloses the use of the following radialene compound:

    PNG
    media_image3.png
    181
    261
    media_image3.png
    Greyscale

(with R1 = independently aryl or heteroaryl substituted with electron acceptor groups) such that Ar9-11 = aromatic hydrocarbon or heterocyclic group having an electron acceptor group as a substitution group of Applicant’s general formula (2) as p-doping agents for the doping of the hole-transporting layer of an organic EL device, which results in stability, low voltage, and high efficiency ([0119]).  It would have been obvious to incorporate the above compound as disclosed by Blochwitz-Nomith et al. as additional dopant material to the hole-injecting and/or hole-transporting layer of the organic EL device as disclosed by Yagi et al.  The motivation is provided by the disclosure of Blochwitz-Nomith et al., which discloses that p-doping such layers with compounds such as the radialene compound results in stability, low voltage, and high efficiency.

12.	Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) as applied above and in further view of Cha et al. (KR 10-2015-0130206).
	Yagi et al. in view of Blochwitz-Nomith et al. discloses the organic electroluminescent (EL) element according to Claims 7 and 12 as shown above.  Yagi et al. discloses the presence of dopant material in combination with host material in the light-emitting layer; the former includes blue fluorescent dyes ([333]).  However, Yagi et al. in view of Blochwitz-Nomith et al. does not explicitly disclose the amine derivative of Applicant’s general formula (3).
	Cha et al. discloses the following compound:

    PNG
    media_image4.png
    146
    199
    media_image4.png
    Greyscale

(Compound 195, page 47) such that A1 = single bond, Ar12-13 = aromatic hydrocarbon group (4-tert-butylphenyl), R8-9 = aromatic hydrocarbon group bonded to each other via a single bond, R1-4 = hydrogen, and R-6 = bonded to each other via an oxygen atom of Applicant’s general formula (3).  Cha et al. discloses that its inventive compounds serve as light-emitting (dopant) material for emission in the visible spectrum (including blue), which is combined with anthracene-based host material ([0004], [0005], [0012], [0371]).  The use of its inventive compounds (with suitable host material) results in excellent luminance and luminous efficiency ([0011], [0030]).  It would have been obvious to incorporate the dopant material (in combination with the anthracene-based host 
It is further the position of the Office that the Compound 195 (above) as disclosed by Cha et al. would be inherently blue-emitting.  Evidence is provided by the fact that the compound is merely a positional isomer of Applicant’s Compound (3-1) (see [0197], [0467] of the present Specification publication), and thus can be expected to have highly similar photophysical properties.
 
13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) as applied above and in further view of Yokoyama et al. (US 2015/0380657 A1).
	Yagi et al. in view of Blochwitz-Nomith et al. discloses the organic electroluminescent (EL) element according to Claim 1 as shown above.  However, Yagi et al. in view of Blochwitz-Nomith et al. does not explicitly disclose a pyrimidine derivative of Applicant’s formula (4).
	Yokoyama et al. discloses an organic EL device comprising an electron-transporting layer interposed between the electron-injecting layer and the light-emitting layer (Fig. 17).  Yokoyama et al. discloses the following compound:

    PNG
    media_image5.png
    390
    359
    media_image5.png
    Greyscale

([0151]) such that Ar14 = aromatic hydrocarbon group (substituted phenyl), Ar15 = aromatic hydrocarbon group (phenyl), Ar16 = hydrogen, Ar17 = aromatic heterocyclic group (pyridyl), and R10-13 = hydrogen of Applicant’s general formula (4).  Yagi et al. discloses that its inventive compounds comprise the electron-transporting layer ([0167]); the use of its inventive compounds result in a device with high efficiency and durability, as well as high electron-injecting/transporting performances (Abstract).  It would have been obvious to further incorporate an electron-transporting layer (interposed between the light-emitting layer and the electron-injecting layer) comprising Compound (4c-1) as disclosed by Yokoyama et al. to the organic EL device as disclosed by Yagi et al. in view of Blochwitz-Nomith et al.  The motivation is provided by the disclosure of Yokoyama et al., which teaches that the use of its inventive compounds results in a device with high efficiency and durability, as well as high electron-injecting/transporting performances; further motivation is provided by the fact that the use of such electron-transporting layers is well known in the art as evidenced by Yokoyama et al., wherein the layer is used to transport electrons to the light-emitting layer.

Allowable Subject Matter
14.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Yagi et al. (WO 2007/043484 A1), which 
discloses an organic electroluminescent (EL) device (element) including the following layers (in this order):  anode, hole-injecting layer (inherently hole-transporting), hole-transporting layer, light-emitting layer, electron-injecting layer (inherently electron-transporting), and cathode ([149]).  Yagi et al. discloses the following compound:

    PNG
    media_image1.png
    313
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    196
    724
    media_image2.png
    Greyscale

(page 40).  However, it is the position of the Office that  neither Yagi et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the specific nature of the arylamine compound of general formula (1).

Response to Arguments


Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786